ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Bethel Services, Inc.                         )      ASBCA No. 61280
                                              )
Under Contract No. W912LA-10-C-0009           )

APPEARANCE FOR THE APPELLANT:                        Traeger Machetanz, Esq.
                                                      Davis Wright Tremaine LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Douglas A. Reisinger, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: June7,2018




                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61280, Appeal of Bethel Services,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals